 1   Stanley A. Zlotoff, State Bar No. 073283
     Attorney at Law
 2   300 S. First St. Suite 215
     San Jose, CA 95113
 3
     Telephone (408) 287-5087
 4   Facsimile (408) 287-7645

 5   Attorney for Debtor

 6

 7

 8                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF CALIFORNIA
 9

10
     In re:                         ) Chapter 13
11                                  )
      Loretta Birmingham,           ) Case No. 19-50981 SLJ
12                                  )
               Debtor.              ) Date: September 17, 2020
13                                  ) Time: 10:00 a.m.
                                    )
14                                  )
                                    /
15                      STATUS CONFERENCE STATEMENT

16         Secured creditor Rossi, Hamerslough, Reischl &
17   Chuck(“Hamerslough”) filed an Objection to Confirmation as
18
     Docket No. 58.
19
           Hamerslough is secured by debtor’s real property.
20
           Debtor’s most recently filed amended plan provides for a
21
     refinance of the real property by October 31, 2020.
22
           Debtor’s son, Jeff Whalen, is facilitating the process.                 He
23
     is negotiating with a broker, referred by the undersigned, to
24
     determine how much might be available to disburse to junior
25




                                             - 1
     Case: 19-50981   Doc# 73   Filed: 09/03/20 Entered: 09/03/20 17:23:41   Page 1 of 2
 1   interests from a refinance, after payoff of the amount owed to

 2   Caliber Home Loans, the senior lienholder secured by the real
 3   property.
 4
           It’s entirely likely that the junior interests, including
 5
     Hamerslough,     might need to agree to lesser amounts than what
 6
     they are claiming.         When the amounts in play become clearer,
 7
     debtor will supplement this status conference statement.
 8
     Dated:   9/3/2020               /s/Stanley Zlotoff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                              - 2
     Case: 19-50981   Doc# 73    Filed: 09/03/20 Entered: 09/03/20 17:23:41   Page 2 of 2
